Case 2:19-bk-52861      Doc 39   Filed 09/09/19 Entered 09/10/19 08:58:07        Desc Main
                                 Document     Page 1 of 3



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: September 9, 2019



________________________________________________________________

                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION AT COLUMBUS

In re                                     )      Chapter 7
                                          )
JOSE R. VILLAVICENCIO                     )      Case No. 19-52861
                                          )
              Debtor.                     )      Judge Hoffman
                                          )

            STIPULATION AND AGREED ORDER RE-SCHEDULING
                 FED. R. BANKR. P. 2004 EXAMINATION OF
              DEBTOR JOSE R. VILLAVICENCIO (Docket No. 28)

        This matter came on for consideration upon agreement of the Parties, who
hereby enter into the following Stipulations:
        1. Jose R. Villavicencio (“Debtor”) filed a Voluntary Petition under Chapter 7 of
           the Bankruptcy Code on May 1, 2019 (Docket No. 1).
        2. The United States Trustee filed a Motion for Order Directing Debtor to
           Appear for FED.R.BANKR.P. 2004 Examination and Produce Documents on
           August 7, 2019 (Docket No. 27), which Motion was granted the same day
           (“Exam Order,” Docket No. 28).
        3. The Exam Order scheduled the FED.R.BANKR.P. Examination for September
           16, 2019, at 10:00 a.m. at the Office of the United States Trustee.
Case 2:19-bk-52861      Doc 39   Filed 09/09/19 Entered 09/10/19 08:58:07     Desc Main
                                 Document     Page 2 of 3


      4. Attorney Matthew Thompson withdrew as Counsel on July 23, 2019 (Docket
          No. 22). Attorney Herbert N. Strayer, Jr. now represents Debtor.
      5. The Parties have agreed to re-schedule the FED.R.BANKR.P. 2004 Examination
          to a mutually convenient time; as such, the FED.R.BANKR.P. 2004
          Examination is now scheduled to begin at 1:00 p.m. on October 7, 2019, at the
          Office of the United States Trustee.
      6. All other provisions of the Exam Order, including directing Debtor to produce
          documents by September 9, 2019, remains in full force and effect.
      Good cause appearing, therefore:
      IT IS HEREBY ORDERED that the FED.R.BANKR.P. 2004 Examination is re-
scheduled by agreement of the parties.
      IT IS FURTHER ORDERED that Debtor Jose R. Villavicencio shall appear at
the Office of the United States Trustee, 170 N. High Street, Suite 200, Columbus, Ohio
on Tuesday, October 7, 2019, at 1:00 p.m. for Examination.
      IT IS FURTHER ORDERED that all other provisions in the Exam Order
(Docket No. 28) remain in full force and effect.
      IT IS SO ORDERED.
SUBMITTED BY:
OFFICE OF THE UNITED STATES TRUSTEE

Daniel M. McDermott
United States Trustee
Region 9

/s/ Pamela Arndt
Pamela Arndt (0068230)
United States Department of Justice, U.S. Trustee Program
170 N. High Street, Suite 200
Columbus, OH 43215
Telephone: (614) 469-7411 ext. 228
Facsimile: (614) 469-7448
E-mail: Pamela.D.Arndt@usdoj.gov
Attorney for the United States Trustee
Case 2:19-bk-52861    Doc 39   Filed 09/09/19 Entered 09/10/19 08:58:07       Desc Main
                               Document     Page 3 of 3


/s/ Herbert N. Strayer, Jr. – permission for electronic signature granted via email
9/9/19
Herbert N. Strayer, Jr. (0075854)
Strayer Legal
7240 Muirfield Drive, #120
Dublin, OH 43017
Telephone: (614) 378-2252
Email: strayerlegal@gmail.com
Attorney for Debtor


/s/ Myron N. Terlecky – permission for electronic signature granted via email 9/9/19
Myron N. Terlecky (0018628)
575 S. Third Street
Columbus, OH 43215
Telephone: (614) 228-6345
Email: mnt@columbuslawyer.net
Chapter 7 Panel Trustee


COPIES TO:
Default List
